[Cite as State v. Spurling, 2022-Ohio-670.]




                           IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO



STATE OF OHIO,                                :   APPEAL NO. C-210287
                                                  TRIAL NO. B-1701298
        Plaintiff-Appellee,                   :

  vs.                                         :       OPINION

LEDON SPURLING,                               :

      Defendant-Appellant.                    :



Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed as Modified

Date of Judgment Entry on Appeal: March 9, 2022



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Keith Sauter,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Ledon Spurling, pro se.
                  OHIO FIRST DISTRICT COURT OF APPEALS



BOCK, Judge.

       {¶1}   Defendant-appellant Ledon Spurling appeals the Hamilton County

Common Pleas Court’s judgment overruling his motion to terminate his postrelease

control. Because the common pleas court lacked jurisdiction to entertain Spurling’s

postconviction motion and should have dismissed it, we modify the trial court’s

judgment to reflect a dismissal of Spurling’s motion and affirm the judgment as

modified.

       {¶2}   Following a bench trial in 2017, Spurling was convicted of aggravated

burglary, a first-degree felony, and sentenced to four years in prison with a five-year

term of postrelease control. This court affirmed that judgment of conviction and

sentence on direct appeal. State v. Spurling, 1st Dist. Hamilton No. C-170531 (Jun. 27,

2018), appeal not accepted, 153 Ohio St.3d 1476, 2018-Ohio-3637, 106 N.E.3d 1261.

       {¶3}   In March 2021, Spurling moved the court of common pleas to terminate

his postrelease control because he had not been informed of the mandatory nature of

his postrelease control pursuant to R.C. 2967.28. The common pleas court denied his

motion and Spurling now appeals, arguing in a single assignment of error that the trial

court erred by overruling his motion to terminate postrelease control.

                         No Common Pleas Court Jurisdiction

       {¶4}   Spurling did not specify in his motion a statute or rule under which the

relief he sought may have been granted. Therefore, the common pleas court was left to

“recast” the motion “into whatever category necessary to identify and establish the

criteria by which the motion should be judged.” State v. Schlee, 117 Ohio St.3d 153,

2008-Ohio-545, 882 N.E.2d 431, ¶ 12. But Spurling’s motion to terminate postrelease

control was not reviewable under any postconviction procedure provided by rule or

statute.

       {¶5}   The motion alleged a statutory, rather than a constitutional, violation.

Therefore, it was not reviewable under the standards provided by R.C. 2953.21 et seq.,


                                               2
                  OHIO FIRST DISTRICT COURT OF APPEALS



governing the proceedings upon a petition for postconviction relief. See R.C.

2953.21(A)(1) (requiring a postconviction petitioner to demonstrate a constitutional

violation in the proceedings resulting in his conviction). The motion was also not

reviewable as a motion for a new trial under Crim.R. 33 or as a motion to withdraw a

guilty or no-contest plea under Crim.R. 32.1, because Spurling was not convicted upon

guilty or no-contest pleas, but following a trial, and the motion did not seek a new trial.

The motion was not reviewable under R.C. Chapter 2731 as a petition for a writ of

mandamus, under R.C. Chapter 2721 as a declaratory judgment action, or under R.C.

Chapter 2725 as a petition for a writ of habeas corpus, because the motion did not

satisfy those statutes’ procedural requirements. See R.C. 2731.04, 2721.12(A), and

2725.04. And Crim.R. 57(B) did not require the common pleas court to entertain the

motion under Civ.R. 60(B), because Spurling’s sentence was reviewable under the

procedures provided for in a direct appeal. Therefore, the common pleas court had no

jurisdiction to entertain the motion.

       {¶6}    Spurling asserts that a court always has jurisdiction to correct a void

judgment. We agree. See State ex rel. Cruzado v. Zaleski, 111 Ohio St.3d 353, 2006-

Ohio-5795, 856 N.E.2d 263, ¶ 19. Spurling argues that his sentence for aggravated

burglary is void and must be vacated because it was not imposed in conformity with the

statute governing the imposition of postrelease control. But Spurling’s 2017 judgment

of conviction and sentence for aggravated burglary is not void.

       {¶7}    Spurling cites to State v. Fisher, 128 Ohio St.3d 92, 2010-Ohio-6238,

942 N.E.2d 332, ¶ 8, for the proposition that the imposition of a sentence contrary to

the statutory mandates concerning postrelease control renders that part of the sentence

void and subject to review and correction at any time before the expiration of the

original sentence. But recently, in State v. Harper, 160 Ohio St.3d 480, 2020-Ohio-

2913, 159 N.E.3d 248, the Ohio Supreme Court “realign[ed]” its void-versus-voidable

jurisprudence with “the traditional understanding of what constitutes a void judgment,”


                                                3
                  OHIO FIRST DISTRICT COURT OF APPEALS



to hold that “[w]hen a case is within a court’s subject-matter jurisdiction and the

accused is properly before the court, any error in the exercise of that jurisdiction in

imposing postrelease control renders the court’s judgment voidable,” not void. Id. at ¶

4-5 and 41-43. Thus, the portion of Fisher on which Spurling relies is no longer good

law. See id.

       {¶8}    Article IV, Section 4(B), of the Ohio Constitution and R.C. 2931.03

confer upon a common pleas court subject-matter jurisdiction over felony cases. See

Harper at ¶ 23-25 (noting that “[s]ubject-matter jurisdiction refers to the constitutional

or statutory power of a court to adjudicate a particular class or type of case”). And a

court has jurisdiction over a person appearing before it under a valid indictment. See

Stacy v. Van Coren, 18 Ohio St.2d 188, 189, 248 N.E.2d 603 (1969); Page v. Green, 174

Ohio St. 178, 178-179, 187 N.E.2d 592 (1963).

       {¶9}    Spurling appeared before the common pleas court under his 2017

indictment for the felony offense of aggravated burglary. The charge was tried to the

court and the common pleas court acted within its subject-matter jurisdiction in finding

Spurling guilty of, and sentencing him for, the charged offense. Consequently, any error

in imposing postrelease control rendered that part of the sentence voidable, not void.

Therefore, the common pleas court could not have exercised its jurisdiction to correct a

void judgment to afford Spurling the relief he sought in his postconviction motion.

       {¶10} Because the common pleas court did not have jurisdiction to review the
merits of Spurling’s motion under any postconviction procedure provided by rule or

statute or under its jurisdiction to correct a void judgment, it should have dismissed

Spurling’s motion. Therefore, under App.R. 12(B), we modify the common pleas court’s

judgment to reflect a dismissal of Spurling’s motion, and affirm that judgment as

modified.

                                                        Judgment affirmed as modified.




                                                4
                 OHIO FIRST DISTRICT COURT OF APPEALS



CROUSE, P.J., and WINKLER, J., concur.



Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                              5